— Appeal from a decision of the Workers’ Compensation Board, filed January 31, 1977, as amended by decision filed September 20, 1977. The board, in its amended decision, found: "based on Dr. Chassin’s testimony, no note was given to claimant’s employer regarding her prior condition, the employer has not submitted sufficient evidence to indicate that there was knowledge that claimant had a prior permanent condition. Based on all of the evidence, there is no Special Funds liability and Special Funds is discharged.” There is substantial evidence to sustain the determination of the board (see Matter of Carasia v New York Times Co., 65 AD2d 836). Decision affirmed, with costs to respondents filing briefs against appellants. Greenblott, J. P., Kane, Main, Mikoll and Herlihy, JJ., concur.